UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANYInvestment Company Act File Number 811-4946 THOMPSON PLUMB FUNDS, INC.(Exact name of registrant as specified in charter) 918 Deming WayMadison, WI 53717(Address of principal executive offices)(Zip code) John W. Thompson, President & CEOThompson Plumb Funds, Inc.918 Deming WayMadison, Wisconsin 53717(Name and address of agent for service) With a copy to: Fredrick G. Lautz, Esq.Quarles & Brady LLP411 East Wisconsin AvenueMilwaukee, Wisconsin Registrant's telephone number, including area code: (608) 827-5700 Date of fiscal year end: November 30, Date of reporting period: February 28, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5, to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, N.W., Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § Item 1. Schedule of
